department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number telephone number date date employer_identification_number uil legend debtors llc state dear this responds to your ruling_request dated date as to the federal tax consequences of the proposed transactions under the internal_revenue_code i r c and the federal tax regulations facts you are a_trust a voluntary employees' beneficiary association veba recognized as tax exempt as an organization described under sec_501 c you were established as a result of a settlement agreement approved by the united_states bankruptcy court after debtors filed voluntary petitions for relief under chapter of title of the bankruptcy code debtors had historically provided a number of benefits to their retired employees and the retirees' surviving spouses and eligible dependents through various welfare_benefit programs retiree welfare plans the bankruptcy court issued an order directing the office of the united_states trustee to appoint a retiree committee to represent the interests of the retiree welfare plans' retirees and beneficiaries following negotiations between debtors and the retiree committee the bankruptcy court issued an order approving a settlement agreement in which the parties mutually agreed to the termination and termination_date of the retiree welfare plans as part of the settlement agreement a settlement amount ofdollar_figure would be paid to a limited_liability_company llc whose single member is to be you llc was required to hold the settlement amount in its account for a minimum of five business days before distributions were to be made to you in your capacity as the single member of llc xxxxxxxxxxx xxxxxxxxxxx the settlement agreement further provided that the retiree committee intended that you provide medical benefits to eligible retiree claim holders based on an apportionment methodology in accordance with the terms of the settlement agreement the retiree committee established you shortly thereafter llc was formed under the laws of state with you as the single member no election has been made on a form_8832 entity classification election to treat llc as an association_taxable_as_a_corporation the llc agreement provides that the sole purpose of llc is to function as a conduit by which the consideration payable by debtors under the settlement agreement is to be contributed to you the llc agreement further provides that as soon as reasonably possible following llc's receipt of the settlement amount from debtors and after paying or making reasonable provision for any expenses liabilities reserves or other contingencies llc shall distribute all available funds to you moreover upon dissolution of llc and after paying or making reasonable provision for creditors all remaining funds of llc will be distributed to you the llc agreement further provides that the management of llc shall be vested solely in you but that you have the right to delegate its management rights and powers debtors paid an initial installment of the settlement amount to llc shortly after llc was formed the following month debtors paid the balance of the settlement amount to llc these amounts were deposited into an interest-bearing account maintained by llc the next month llc distributed the full settlement amount to you and the retiree welfare plans were terminated pursuant to your trust documents and the settlement agreement you will use the settlement amount to provide healthcare reimbursement benefits to retiree participants their spouses and their dependents as permitted under sec_501 c and based on the apportionment methodology as set forth in the settlement agreement ruling requested you have requested the following ruling that the settlement amount be treated as exempt_function_income under sec_512 with the further result that no portion of the settlement amount will be treated as unrelated_business_taxable_income to you law sec_501 provides that an organization described in sec_501 including a veba described in sec_501 c shall be exempt from taxation unless the exemption is denied under sec_502 or sec_503 sec_511 imposes tax on the unrelated_business_taxable_income as described in sec_512 of xxxxxxxxxxxxxxxxxxxxxx organizations described in sec_501 c sec_512 provides that in the case of an organization described in sec_501 c the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the allowable deductions that are directly connected with the production of gross_income excluding exempt_function_income both computed with specified modifications sec_512 provides that the term exempt_function_income means for a sec_501 organization the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing the members or their dependents or guests goods facilities or services in furtherance of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business carried on by the organization which is set_aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with the provision of such benefits sec_512 provides that the amounts set_aside as of the close of a taxable_year for the payment of life sick accident or other_benefits may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified asset limit determined under sec_419a and sec_419a for such taxable_year in calculating the qualified_asset_account limit for this purpose a reserve for post-retirement medical benefits under sec_419a is not to be taken into account see also temp sec_1 a - 5t q a-3 a and prop sec_1 a -5 sec_1_512_a_-5t q a-3 b provides that the exempt_function_income of a veba includes certain amounts paid_by members of the veba member contributions member contributions include both employee contributions and employer contributions to a veba sec_301_7701-1 a provides that the code prescribes the classification of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-2 provides in part that a business_entity is any entity recognized for federal tax purposes including a disregarded_entity that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity is domestic if it is created or organized in the united_states or under the law of the united_states or of any state see sec_301_7701-5 sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner xxxxxxxxxxx xxxxxxxxxxx sec_301 b ii provides in part that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301 a provides in part that if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner however for employment and certain excise_tax purposes a disregarded_entity is treated as a corporation see sec_301_7701-2 and v announcement r b provides that when the owner of an eligible_entity that is treated as a disregarded_entity is exempt from taxation under sec_501 a of the code it must include as its own information pertaining to the finances and operation of the disregarded_entity in its annual information_return announcement further states that when an entity is disregarded as separate from its owner its operations are treated as a branch or division of the owner analysis debtors contributed the settlement amount to llc under the settlement agreement llc was required after paying or making reasonable provision for any expenses liabilities reserves or other contingencies to distribute the remaining settlement amount to you which you will use to provide medical benefits to participants their spouses and eligible dependents of the reimbursement plan pursuant to your trust documents and the settlement agreement you will use the settlement amount specifically to provide healthcare reimbursement benefits permitted under sec_501 c based on the information provided you are the single member of llc and llc has not made an election to be treated as an association_taxable_as_a_corporation accordingly llc is disregarded as an entity separate from its owner and its activities are treated as yours as a result the settlement amount_paid to llc by debtors is treated as if paid to you by debtors further the retirees eligible to receive medical benefits from you had been employed by debtors and had been eligible to receive welfare benefits under debtors' retiree benefit plans based on these facts we conclude that the settlement amount is treated as employer contributions to you pursuant to sec_1_512_a_-5t q a-3 b employer contributions to a veba are treated as exempt_function_income and therefore excluded from the definition of unrelated_business_taxable_income accordingly we conclude that the settlement amount is exempt_function_income under the first sentence of sec_512 with the further result that no portion of the settlement amount will be treated as unrelated_business_taxable_income to you xxxxxxxxxxxxxxxxxxxxxx ruling based on the information submitted representations made and the authorities cited above we rule that the settlement amount is treated as exempt_function_income under sec_512 with the further result that no portion of the settlement amount will be treated as unrelated_business_taxable_income to you this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
